          Case 3:20-cv-00219-JM Document 4 Filed 10/06/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

BRUNSON ROBERTS                                                    PETITIONER
ADC #127841

VS.                          3:20-CV-00219-JM-JTR


GARY MUSCLEWHITE                                                 RESPONDENT

                                    JUDGMENT

      Consistent with today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED

that this habeas action is DISMISSED, with prejudice.

      DATED this 6th day of October, 2020.



                                        ____________________________________
                                          UNITED STATES DISTRICT JUDGE
